OPINION ON MOTION FOR REHEARING
On motion for rehearing, appellant (the State) argues that the circumstantial evidence was sufficient to prove that appellant was the driver of the vehicle and that the high rate of speed was what caused the accident.
First, it must be remembered that we held in our original opinion that the evidence was sufficient to put appellant behind the wheel. Our cause for reversing the conviction was, and is, that the evidence was not sufficient to cause a reasonable trier of fact to rule out every other reasonable hypothesis as to what caused the vehicle to leave the roadway.
We now add that there are other possible causes (hypotheses) for a vehicle to leave the roadway including, but not limited to, livestock or other objects on the roadway and the encroachment over the center line of approaching vehicles. We also note that the 30 m.p.h. posted speed was merely the suggested speed on the curve; the legal speed limit was 55 m.p.h. In addition, since the accident which was the basis for this prosecution, due to the excessive number of accidents, several steps have apparently been taken to improve the safety of this curve, including reducing the suggested speed on the curve; depicting the curve for the 90° angle that it is, rather than a slight curve; additional reflectors; flashing yellow lights; and, illuminating the curve with overhead lights.
The State in its brief reminds us of the evidence presented of the consumption of alcohol by appellant; however, the conviction and this appeal involve the State’s prosecution upon the count alleging excessive speed and recklessness.
For the reasons herein stated, as well as those stated in our original opinion, we overrule appellant’s motion for rehearing.